Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-157529, 333-68868, 333-93105, 333-140419, and 333-69863 on Form S-8 and Registration Statement Nos. 333-126424 and 333-35261 on Form S-3 of our report dated March 15, 2011, relating to the consolidated financial statements and the effectiveness of US Ecology Inc.'s internal control over financial reporting, appearing in this Annual Report on Form 10-K of U.S. Ecology, Inc. for the year ended December 31, 2010. /s/ Deloitte and Touche LLP Boise, Idaho March 15, 2011
